[ex102-mpntescrowagencyde001.jpg]
Central Petroleum PVD Pty Ltd Magellan Petroleum Australia Pty Ltd Corrs
Chambers Westgarth Escrow Agency Deed Ref: JPKlLJB 9077960 © Corrs Chambers
Westgarth



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde002.jpg]
Contents 1 Interpretation 1 1.1 Definitions 1.2 . Construction 2 1.3 Headings 3
1.4 Definitions in Principal Agreement 3 2 Escrow Requirements 3 2.1
Establishment of Escrow 3 2.2 Escrow Agent to hold Escrow Documents 3 2.3
Provision of Notices 4 3 Escrow Conditions 4 3.1 Escrow 4 3.2 Escrow Agent to
deliver documents 4 4 Termination of this document 5 4.1 Upon release 5 4.2
Survival of clauses 5 5 Provisions relating to Escrow Agent 5 5.1 Escrow Agent's
capacity 5 5.2 Duties and obligations 5 5.3 Substitution of Escrow Agent 5 5.4
Escrow Agent's rights and responsibilities 6 5.5 Escrow Agent's costs and
expenses 6 5.6 Indemnity 6 5.7 Acknowledgment 7 6 Notices 7 6.1 General 7 6.2
How to give a communication 7 6.3 Particulars for delivery of notices 7 6.4
Communications by post 8 6.5 After hours communications 8 6.6 Process service 8
7 GST 8 7.1 Construction 8 7.2 Consideration GST exclusive 8 7.3 Payment of GST
8 7.4 Timing of GST payment 9 7.5 Tax invoice 9 7.6 Adjustment event 9 7.7
Reimbursements 9 8 General 9 8.1 Escrow Parties' costs and expenses 9 page i



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde003.jpg]
8.2 Stamp duty 9 8.3 Amendment 10 8.4 Waiver and exercise of rights 10 8.5
Rights cumulative 10 8.6 Governing law and jurisdiction 10 8.7 Assignment 10 8.8
Liability 10 8.9 Counterparts 10 8.10 Authorised Signatories 10 Schedule 1 -
Release Notice 12 Schedule 2 - Completion Notice 13 Schedule 3 - No Financing
Notice 14 page ii



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde004.jpg]
Date Parties Central Petroleum PVD pty. Ltd ACN 167440020 of 56-58 Jephson
Street, Toowong , Queensland (Escrow Party 1) Magellan Petroleum Australia Pty
Ltd ACN 009 728 581 of Level 1, 167 Eagle Street, Brisbane, Queensland (Escrow
Party 2) Corrs Chambers Westgarth of Level 35, 1 Eagle Street, Brisbane, Qld
(Escrow Agent) Agreed terms 1 Interpretation 1.1 Definitions In this document:
Authorised Signatory of a party to this document means: (a) an employee of that
party whose title contains the word "manager" or a cognate term; (b) a person
appointed by the relevant party with the right to act as the agent of that party
for the purpose of this document whose appointment and rights are notified in
writing by the appointor to the other parties; and (c) each person who is a
director or a company secretary (or both) of that party (if the party is a
corporation). Business Day means a day which is not a Saturday, Sunday or bank
or public holiday in Brisbane. Completion Notice means a notice to the Escrow
Agent in the form set out in Schedule 2 signed by both Escrow Parties. Escrow
Documents means each of the Deposit Banker's Undertakings and the Second
Instalment Banker's Undertaking. Escrow Notice means each or any of Completion
Notice, No Financing Notice and Release Notice Escrow Party means Escrow Party 1
or Escrow Party 2, and Escrow Parties means both of them. page 1



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde005.jpg]
Loss means any loss, claim, action, liability, damage, cost, charge, expense,
outgoing, payment, diminution in value or deficiency of any kind or character
which the Escrow Agent pays, suffers or incurs or is liable for including: (a)
liabilities on account of Tax; (b) amounts payable to third parties (including
interest); and (c) legal costs and expenses (on a full indemnity basis) and
other costs and expenses incurred in connection with commencing any interpleader
claim or action, or investigating or defending any claim or action, whether or
not resulting in any liability and all amounts paid in settlement of any claim
or action. No Financing Notice means a notice to the Escrow Agent in the form
set out in Schedule 3 signed by both Escrow Parties. Principal Agreement means
the Share Sale and Purchase Deed relating to the sale of shares in each of
Magellan Petroleum (N.T) pty Ltd and Jarl pty Ltd and certain other assets
between Escrow Party 1 and Escrow Party 2 and others. Release Notice means a
notice to the Escrow Agent in the form set out in Schedule 1 signed by both
Escrow Parties. Tax means a tax (including any tax in the nature of a goods and
services tax), rate, levy, impost or duty, including any income tax payable
pursuant to Division 6 of Part III of the Income Tax Assessment Act 1936, and
any interest, penalty, fine or expense relating to any of them. 1.2 Construction
Unless expressed to the contrary, in this document: (a) words in the singular
include the plural and vice versa; (b) any gender includes the other genders;
(c) if a word or phrase is defined its other grammatical forms have
corresponding meanings; (d) "includes" means includes without limitation; (e) no
rule of construction will apply to a clause to the disadvantage of a party
merely because that party put forward the clause or would otherwise benefit from
it; (f) a reference to: (i) a person includes a partnership, joint venture,
unincorporated association, corporation and a government or statutory body or
authority; (ii) a person includes the person's legal personal representatives,
successors, assigns and persons substituted by novation; (iii) a right includes
a benefit, remedy, discretion or power; (iv) time is to local time in Brisbane;
page 2



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde006.jpg]
(v) "$" or "dollars" is a reference to Australian currency; (vi) this or any
other document includes the document as novated, varied or replaced and despite
any change in the identity of the parties; (vii) writing includes any mode of
representing or reproducing words in tangible and permanently visible form, and
includes fax transmissions; (viii) this document includes all schedules and
annexures to it; and (ix) a clause, schedule or annexure is a reference to a
clause, schedule or annexure, as the case may be, of this document; (g) if the
date on or by which any act must be done under this document is not a Business
Day, the act must be done on or by the next Business Day; (h) where time is to
be calculated by reference to a day or event, that day or the day of that event
is excluded; and (i) all joint obligations of Escrow Party 1 and Escrow Party 2
under this document are given or entered into severally, not jointly nor jointly
and severally, and neither Escrow Party 1 or Escrow Party 2 shall have any
liability for any obligation of the other. 1.3 Headings Headings do not affect
the interpretation of this document. 1.4 Definitions in Principal Agreement
Unless defined in this document, terms defined in the Principal Agreement have
that defined meaning in this document. 2 Escrow Requirements 2.1 Establishment
of Escrow (a) The Escrow Agent's obligations under this document in respect of
an Escrow Document only arise upon delivery to and receipt by the Escrow Agent
of the relevant Escrow Document. (b) Escrow Party 1 shall be responsible for the
delivery of each Escrow Document to the Escrow Agent as required under the
Principal Agreement. 2.2 Escrow Agent to hold Escrow Documents (a) The Escrow
Agent must hold, deal with and deliver each Escrow Document in accordance with
this document. (b) Each Escrow Party irrevocably authorises and directs the
Escrow Agent to hold, deal with and deliver the Escrow Documents in accordance
with this document. page 3



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde007.jpg]
(c) Each Escrow Party acknowledges and agrees that if the Escrow Agent is
injuncted or otherwise becomes subject to a court order or other legal process
which prevents the Escrow Agent from delivering an Escrow Document to any person
or from otherwise proceeding in accordance with this document, the Escrow Agent
can comply with the injunction, order or process and such compliance will not be
taken to be a breach by the Escrow Agent of any of its duties or obligations
under this document. 2.3 Provision of Notices (a) On Completion, the Escrow
Parties must provide a Completion Notice to the Escrow Agent. (b) If the
Principal Agreement is terminated due to a failure in satisfaction or waiver of
the Condition at clause 7.1 (h) of the Principal Agreement, the Escrow Parties
must provide a No Financing Notice to the Escrow Agent immediately on
termination of the Principal Agreement. (c) If the Principal Agreement is
terminated due to a failure in satisfaction or waiver of a Condition (other than
the Condition at clause 7.1 (h) of the Principal Agreement), or as a result of
the default of the Buyer, Buyer Guarantor, Seller or a Seller Affiliate, the
Escrow Parties must provide a Release Notice to the Escrow Agent requesting the
release of the Escrow Documents to the relevant Escrow Parties as required under
clause 3.4 of the Principal Agreement. 3 Escrow Conditions 3.1 Escrow (a) The
Escrow Agent is to hold each Escrow Document until the Escrow Agent receives a
Release Notice in respect of the Escrow Document or all the Escrow Documents are
returned to the Escrow Parties in accordance with clause 3.2, whichever first
occurs. (b) The Escrow Agent must not grant access to the Escrow Documents to
any person except in accordance with this document or as required by law or as
agreed in writing by the Escrow Parties. 3.2 Escrow Agent to deliver documents
(a) Within two Business Days of receiving a Release Notice the Escrow Agent must
deliver the Escrow Document the subject of the Release Notice to the Recipient
identified in the Release Notice at the address indicated in the Release Notice,
which address must be located in Brisbane. (b) If the Escrow Agent has received
a No Financing Notice in accordance with clause 2.3(b), then as soon as
practicable after receiving the No Financing Notice the Escrow Agent must
deliver the Escrow Documents to the Escrow Parties as indicated in the No
Financing Notice. page 4



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde008.jpg]
(c) If the Escrow Agent has not received a Completion Notice or a No Financing
Notice in accordance with clause 2.3(a) or 2.3(b) on or before 31 March 2014, or
such later date as the Escrow Parties may jointly notify the Escrow Agent in
writing, then within 2 Business Days of that date the Escrow Agent must deliver
all the Escrow Documents still held in escrow to Escrow Party 1. (d) If the
Escrow Agent has received a Completion Notice in accordance with clause 2.3(a),
then on 15 April 2014 the Escrow Agent must deliver the Escrow Documents still
held in escrow to Escrow Party 2. (e) The Escrow Agent shall comply with its
obligation to deliver an Escrow Document to the Recipient if the Recipient
through an employee or person holding a written authority from an Authorised
Signatory of the Recipient, arranges to collect the Escrow Document from the
offices of the Escrow Agent in Brisbane and the Escrow Agent delivers the Escrow
Document to that person at the Escrow Agent's reception. 4 Termination of this
document 4.1 Upon release On the delivery of each of the Escrow Documents in
accordance with clause 3.2, this document will terminate. 4.2 Survival of
clauses Clauses 5.4 to 5.6 (both inclusive) survive termination of this
document. 5 Provisions relating to Escrow Agent 5.1 Escrow Agent's capacity (a)
The Escrow Agent holds the Escrow Documents as a stakeholder. (b) This document
is not intended to create a partnership, joint venture or agency relationship
between all or any of the parties. 5.2 Duties and obligations The Escrow Agent's
only duties and obligations are those set out in this document. 5.3 Substitution
of Escrow Agent (a) The Escrow Agent may relinquish its duties and obligations
under this document by: (i) giving the Escrow Parties seven Business Days prior
notice of its intention to relinquish its duties and obligations under this
document; and (ii) procuring a firm of solicitors or accountants to agree (in
writing) to act as the escrow agent on the terms of this document. page 5



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde009.jpg]
(b) Where clause 5.3(a) applies, the Escrow Agent must close the Escrow
Documents to be delivered to the substituted escrow agent. Execution of an
agreement by the substituted escrow agent by which the substituted escrow agent
agrees with the Escrow Parties to act as escrow agent on the terms of this
document and acceptance by the substituted escrow agent of the Escrow Documents
will constitute a novation of this document releasing the Escrow Agent from the
terms of this document. (c) The Escrow Agent ceasing to act as escrow agent and
being released from the terms of this document pursuant to this clause 5.3 does
not affect or limit the Escrow Agent's rights or indemnities under clauses 5.5
or 5.6. 5.4 Escrow Agent's rights and responsibilities The Escrow Agent is not
responsible for: (a) investigating the authenticity, accuracy or content of an
Escrow Notice or the capacity of any person who signs or purports to sign an
Escrow Notice as an Authorised Signatory; (b) confirming the identity, authority
or rights of any person signing or delivering or purporting to sign or deliver
this document; or (c) any other act it may do or omit to do except where that
act or omission is grossly negligent or fraudulent. 5.5 Escrow Agent's costs and
expenses The Escrow Parties agree to pay, in equal shares and upon demand, the
Escrow Agent's costs and expenses (including any disbursements, Taxes and any
fees, charges and expenses of any legal or other professional advisers),
reasonably incurred by the Escrow Agent in connection with: (a) the negotiation,
preparation, execution, delivery and stamping of this document; (b) the
performance of its duties and obligations under this document (including on any
termination of this document); (c) the enforcement or preservation of any rights
under this document; and (d) the commencement of any interpleader claim or
action in connection with the Escrow Deposit or the subject matter of this
document. 5.6 Indemnity (a) The Escrow Parties indemnify the Escrow Agent upon
demand against all Loss arising directly or indirectly which may be imposed upon
or incurred by the Escrow Agent in the course of the Escrow Agent acting as the
Escrow Agent under this document or otherwise endeavouring to carry out its
duties and obligations under this document (even if, in fact, it has failed to
comply with this document or has acted beyond the powers and discretions
conferred by this document) including any litigation (including any interpleader
claim or action) arising from this document or involving the subject matter of
this document except to the extent that the page 6



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde010.jpg]
relevant Loss is caused by the gross negligence or fraud of the Escrow Agent.
(b) This indemnity is a continuing obligation, separate and independent from the
other obligations of the Escrow Parties and survives the termination of this
document. (c) It is not necessary for the Escrow Agent to incur an expense or
make a payment before making a claim under or enforcing this indemnity. 5.7
Acknowledgment Escrow Party 1: (a) acknowledges that the firm of Corrs Chambers
Westgarth is and continues to be the legal advisers to Escrow Party 2 in
connection with this document and the Principal Agreement; and (b) will not
object to Corrs Chambers Westgarth continuing to act as the legal advisers to
Escrow Party 2 in connection with any dispute which arises or may arise with
respect to this document and the Principal Agreement or any other matter on the
grounds that Corrs Chambers Westgarth has or may have a conflict of interest or
conflict of duties. 6 Notices 6.1 General A notice, demand, certification,
process or other communication relating to this document must be in writing in
English and may be given by an agent of the sender. 6.2 How to give a
communication In addition to any other lawful means, a communication may be
given by being: (a) personally delivered; (b) left at the party's current
address for notices; or (c) sent to the party's current address for notices by
pre-paid ordinary mail or, if the address is outside Australia, by pre-paid
airmail. 6.3 Particulars for delivery of notices (a) The particulars for
delivery of notices are initially: Escrow Party 1 Address: Attention: Escrow
Party 2 Address: Attention: 56-58 Jephson Street, Toowong, Queensland Company
Secretary Level 1, 167 Eagle Street, Brisbane, Queensland Mr Mark Brannum page 7



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde011.jpg]
Escrow Agent Address: Attention: Level 35, 1 Eagle Street, Brisbane, Qld 4000 Mr
John Kelly (b) Each party may change its particulars for delivery of notices by
notice to each other party. 6.4 Communications by post Subject to clause 6.5, a
communication is given if posted: (a) within Australia to an Australian address,
three Business Days after posting; or (b) in any other case, ten Business Days
after posting. 6.5 After hours communications If a communication is given: (a)
after 5.00 pm in the place of receipt; or (b) on a day which is a Saturday,
Sunday or bank or public holiday in the place of receipt, it is taken as having
been given at 9.00 am on the next day which is not a Saturday, Sunday or bank or
public holiday in that place. 6.6 Process service Any process or other document
relating to litigation, administrative or arbitral proceedings relating to this
document may be served by any method contemplated by this clause 6.6 or in
accordance with any applicable law. 7 GST 7.1 Construction In this clause 7: (a)
words and expressions which are not defined in this document but which have a
defined meaning in GST Law have the same meaning as in the GST Law; and (b) GST
Law has the same meaning given to that expression in the A New Tax System (Goods
and Services Tax) Act 1999. 7.2 Consideration GST exclusive Unless otherwise
expressly stated, all prices or other sums payable or consideration to be
provided under this document are exclusive of GST. 7.3 Payment of GST If GST is
payable by a supplier or by the representative member for a GST group of which
the supplier is a member, on any supply made under this page 6



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde012.jpg]
document, the recipient will pay to the supplier an amount equal to the GST
payable on the supply. 7.4 Timing of GST payment The recipient will pay the
amount referred to in clause 7.3 in addition to and at the same time that the
consideration for the supply is to be provided under this document. 7.5 Tax
invoice The supplier must deliver a tax invoice or an adjustment note to the
recipient before the supplier is entitled to payment of an amount under clause
7.3. The recipient can withhold payment of the amount until the supplier
provides a tax invoice or an adjustment note, as appropriate. 7.6 Adjustment
event If an adjustment event arises in respect of a taxable supply made by a
supplier under this document, the amount payable by the recipient under clause
7.3 will be recalculated to reflect the adjustment event and a payment will be
made by the recipient to the supplier or by the supplier to the recipient as the
case requires. 7.7 Reimbursements Where a party is required under this document
to payor reimburse an expense or outgoing of another party, the amount to be
paid or reimbursed by the first party will be the sum of: (a) the amount of the
expense or outgoing less any input tax credits in respect of the expense or
outgoing to which the other party, or to which the representative member for a
GST group of which the other party is a member, is entitled; and (b) if the
payment or reimbursement is subject to GST, an amount equal to that GST. 8
General 8.1 Escrow Parties' costs and expenses Each Escrow Party must pay its
own legal and other costs and expenses of negotiating, preparing, executing and
performing its obligations under this document and any other expenses relating
directly or indirectly to this document. 8.2 Stamp duty (a) The Escrow Parties
agree to pay, in equal shares, all stamp duty which is payable or is assessed by
any relevant government body or other person to be payable in relation to this
document or any transaction contemplated by this document. page 9



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde013.jpg]
(b) If the Escrow Agent pays any such stamp duty, the Escrow Parties must
reimburse the Escrow Agent upon demand. 8.3 Amendment This document may only be
varied or replaced by a document executed by the parties. 8.4 Waiver and
exercise of rights (a) A single or partial exercise or waiver by a party of a
right relating to this document does not prevent any other exercise of that
right or the exercise of any other right. (b) A party is not liable for any
Loss, cost or expense of any other party caused or contributed to by the waiver,
exercise, attempted exercise, failure to exercise or delay in the exercise of a
right. 8.5 Rights cumulative Except as expressly stated otherwise in this
document, the rights of a party under this document are cumulative and are in
addition to any other rights of that party. 8.6 Governing law and jurisdiction
(a) This document is governed by and is to be construed in accordance with the
laws applicable in Queensland. (b) Each party irrevocably and unconditionally
submits to the non-exclusive jurisdiction of the courts exercising jurisdiction
in Queensland and any courts which have jurisdiction to hear appeals from any of
those courts and waives any right to object to any proceedings being brought in
those courts. 8.7 Assignment (a) Except as contemplated by clause 5.3, a party
must not assign or deal with any right under this document without the prior
written consent of the other parties. (b) Any purported dealing in breach of
this clause is of no effect. 8.8 Liability An obligation of two or more persons
binds them separately and together. 8.9 Counterparts This document and any
Release Notice executed in accordance with this document may consist of a number
of counterparts and, if so, the counterparts taken together constitute one
document. 8.10 Authorised Signatories Each Escrow Party appoints each of its
Authorised Signatories as its agent with authority to sign on its behalf each
notice and other document (including a page 10



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde014.jpg]
Release Notice) which must or may be signed by the relevant Escrow Party under
or in connection with this document. page 11



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde015.jpg]
Schedule 1 Release Notice To: Corrs Chambers Westgarth For the purposes of
clauses 2.3(c) and 3 of the Escrow Deed dated [***] between Magellan Petroleum
Australia Pty Ltd, Central Petroleum PVD Pty Ltd and Corrs Chambers Westgarth,
Magellan Petroleum Australia Pty Ltd and Central Petroleum PVD Pty Ltd authorise
and direct you to deliver the Escrow Document described below to the Recipient
identified below, at the address described below: Escrow Document: Recipient:
Address in Brisbane: [Deposit Banker's Undertaking/Second Instalment Banker's
Undertaking] [insert] The persons signing on behalf of each Escrow Party named
below confirm they have the necessary authority to sign and deliver this Release
Notice on behalf of the relevant Escrow Party. Terms defined in the Escrow Deed
have the same meaning when used in this Release Notice. Dated: Signed by
Magellan Petroleum Australia Pty Ltd by its Authorised Signatory Name: Signed by
Central Petroleum PVP Pty. Ltd by its Authorised Signatory Name: page 12



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde016.jpg]
Schedule 2 Completion Notice To: Corrs Chambers Westgarth For the purposes of
clause 2.3(a) of the Escrow Deed dated [***] between Magellan Petroleum
Australia pty Ltd, Central Petroleum PVD pty Ltd and Corrs Chambers Westgarth,
Magellan Petroleum Australia pty Ltd and Central Petroleum PVD pty Ltd confirm
that Completion has occurred. The persons signing on behalf of each Escrow Party
named below confirm they have the necessary authority to sign and deliver this
Completion Notice on behalf of the relevant Escrow Party. Terms defined in the
Escrow Deed have the same meaning when used in this Completion Notice. Dated:
Signed by Magellan Petroleum Australia Pty Ltd by its Authorised Signatory Name:
Signed by Central Petroleum PVD Pty. Ltd by its Authorised Signatory Name: page
13



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde017.jpg]
Schedule 3 No Financing Notice To: Corrs Chambers Westgarth For the purposes of
clause 2.3(b) of the Escrow Deed dated [***] between Magellan Petroleum
Australia Pty Ltd, Central Petroleum PVD Pty Ltd and Corrs Chambers Westgarth,
Magellan Petroleum Australia Pty Ltd and Central Petroleum PVD Pty Ltd authorise
and direct you to deliver the Escrow Documents, comprising the Deposit Banker's
Undertakings as follows: 1. one Deposit Banker's Undertaking to Magellan
Petroleum Australia pty Ltd; and 2. the other Deposit Banker's Undertaking to
Central Petroleum PVD Pty. Ltd. The persons signing on behalf of each Escrow
Party named below confirm they have the necessary authority to sign and deliver
this No Financing Notice on behalf of the relevant Escrow Party. Terms defined
in the Escrow Deed have the same meaning when used in this No Financing Notice.
Dated: Signed by Magellan Petroleum Australia Pty Ltd by its Authorised
Signatory Name: Signed by Central Petroleum PVD Pty. Ltd by its Authorised
Signatory Name: page 14



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde018.jpg]
Executed as a deed. Executed by Magellan Petroleum Australia Ply Ltd (ACN 009
728 581 ) .~~{h.~ Company Secretary/Director Name of Company Secretary/Director
(print) Executed by Central Petroleum PVD Ply. Ltd (ACN 167440020) Company
Secretary/Director Name of Company Secretary/Director (print) #E Irector ? Name
of Director (print) Director Name of Director (print) page 15



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde019.jpg]
Executed as a deed. Executed by Magellan Petroleum Australia Pty Ltd (ACN 009
728 581) Company Secretary/Director Name of Company Secretary/Director (print)
Executed by Central Petroleum PVD Pty. Ltd (ACN 167440020) Company Secretary/~r
Daniel White Name of Company Secretary/~r (print) ) ) ) Director Name of
Director (print) .............. ... a~ .... Director Richard Cattee Name of
Director (print) page 15



--------------------------------------------------------------------------------



 
[ex102-mpntescrowagencyde020.jpg]
Executed by Corrs Chambers Westgarth .. :~-: ............................... .
.. Witness Name of Witness (print) ~ -/7 Partner p( I .0..1',0.<'- L _ . .....
.. ... ' . . . ...... . , ' . Name of Partner (print) page 16



--------------------------------------------------------------------------------



 